Citation Nr: 1131563	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-39 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a left wrist disability.  


REPRESENTATION

Appellant represented by:	Stephan Freeman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's).  In the November 2007 decision, the RO in St. Petersburg, Florida, denied service connection for bilateral hearing loss and tinnitus.  In the April 2010 decision, the RO in Cleveland, Ohio denied compensation under § 1151 for left distal radius fracture.  

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In a September 2009 decision, the Board denied the Veteran's appeal as to entitlement to service connection for bilateral hearing loss and tinnitus.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In a December 2010 decision, the Veterans Court vacated the September 2009 decision and remanded the issues to the Board for further adjudication.  

Of note, in October 2009, the Board received a motion for revision of the September 2009 Board decision based on clear and unmistakable error.  That motion is addressed is a separate decision.  

Of note, because the Veteran has appointed representatives in an atypically short time frame the Board notes the appointments:  Prior to June 2010 the Veteran was represented by a service organization.  On June 28, 2010 he signed a VA Form 21-22a appointing Barry Salzman, Attorney, as his representative, with representation limited to the 38 U.S.C.A. § 1151 matter.  On July 9, 2010, he signed a VA Form 21-22a appointing Stephan Freeman, Attorney as his representative.  There is no indication in these forms that representation was limited to specific issues.  

The Veteran can only have one representative before the Board.  As a result, the Board finds that the July 9 Form 21-22a revoked Mr. Salzman's appointment.  See 38 C.F.R. § 14.631 (f)(1) (2010).  Hence, his current representative is Stephan Freeman. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its December 2010 decision, the Veterans Court determined, inter alia, that VA had not provided the Veteran with an adequate examination with regard to the issues on appeal and that VA must do so on remand.  Hence, the Board must remand this matter to the RO so that VA can fulfill its duty to assist the Veteran by providing him with an adequate examination.  

VA did provide the Veteran with an examination in 2008.  Noted in that examination report is that the Veteran denied experiencing symptoms of tinnitus.  Before the Veterans Court, the Veteran stated that he misunderstood the examiner and believed that he was asking him if he experienced symptoms of tendonitis.  Due to this confusion, the Secretary of Veterans Affairs representative (for a reason which is unclear) conceded, and the Veterans Court agreed, that remand was required for a new VA examination, notwithstanding the fact that this new contention was never made before the Board.  

In light of the above, the Veteran's credibility becomes an important factor in this case.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  The Board must note that at a hearing held before the undersigned in May 2009, the Veteran made no such representations that he somehow misunderstood the examiner and believed that he was asking him if he experienced symptoms of "tendonitis" instead of "tinnitus".  In fact, the Veteran made no such contention prior to the Board's decision, approximately one year after the VA examination in question.  In this regard, it should be noted that a single-judge decision in this case was found to be appropriate because the issue was of "relative simplicity" and the outcome "not reasonably debatable", citing Frankel v. Derwinski, 1 Vet. App. 23, 25-26 (1990).

At the VA examination of November 2008, the Veteran clearly denied that he had tinnitus (the report is highly detailed and unambiguous).  It is unclear to the undersigned as to why the Veteran would believe an audiologist would ask the Veteran if he had inflammation of a tendon (i.e. tendonitis) in an examination to determine the nature, extent, and (most importantly) etiology of his tinnitus, an examination the Veteran himself had requested be rescheduled on this very issue (see Veteran's November 2007 notice of disagreement).  The Veteran clearly understood what "tinnitus" was as he had filed a claim for this disability several years earlier and had asked for this examination.  

It is equally unclear as to what a new examination can achieve given that there is no objective test to determine even the existence of tinnitus, let alone a connection between this alleged disability and service more than one-half century ago.  This is particularly true in light of this particular record, which makes no reference to this problem until approximately 50 years after service.  

In this regard, it is also ambiguous as to what other measures the Board could have undertaken in September 2009 to avoid denying this claim (for example: by some means assume that the Veteran was "mistaken" in 2008 in denying that he had tinnitus, notwithstanding that he made no such contention before the undersigned, in person, at hearing or at any time prior to the Board's decision, or simply grant the claim and disregard all medical evidence) in light the Veteran's own statements made to a VA audiologist in 2008.  The Board is unclear as to what actions it may perhaps have undertaken to avoid further litigation on this or any other matter. 

In any event, in light of the Court's decision, as the issues of tinnitus and hearing loss are closely connected, both involving auditory disability, the Board will remand both issues for an examination in an attempt to avoid further litigation.

As to the § 1151 left wrist issue, the RO denied that claim in the April 2010 decision and provided the Veteran notice of the decision on May 3, 2010.  On May 11, 2010, the RO received a notice of disagreement with that decision.  The record before the Board does not show that the disagreement was resolved.  Hence, the next step in the process is for the RO to issue a statement of the case.  38 U.S.C.A. § 7105(d).  Neither the claims file nor the Veterans Appeals Contact and Locater System (VACOLS) shows that a statement of the case has been issued.  On remand, unless the Veteran withdraws his appeal or RO grants the benefit sought, the RO must provide the Veteran and his representative with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is provided an opportunity for a compensation and pension examination with regard to his claimed tinnitus and hearing loss.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to provide an expert opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus had onset during his active service or was/were caused by his active service.  The examiner is asked to comment on the July 28, 1954 service treatment record notation that there was a "partial decrease rt ear" as to how that evidence impacts on the examiner's opinion.  The examiner is also asked to comment on the Veteran's statements regarding when and how long he has experienced symptoms of hearing loss and tinnitus and if the Veteran appears credible.  A complete rationale must be provided for all opinions rendered.  

2.  Then readjudicate the issues of entitlement to service connection for hearing loss and tinnitus, taking into consideration all evidence of record, including the evidence added to the claims file since the November 2008 Statement of the case was issued.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

3.  Unless the claim for compensation under 38 U.S.C.A. § 1151 for a left wrist disability has been granted or the Veteran has withdrawn his appeal, provide the Veteran and his representative with a statement of the case with regard to this issue.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



